Exhibit 99.1 MyoKardia Reports Fourth Quarter and Full Year 2016 Financial Results and Operational Progress Topline Data from Phase 2 PIONEER-HCM Trial of MYK-461 in Symptomatic Obstructive Hypertrophic Cardiomyopathy Expected in Third Quarter of 2017 MYK-491 Dilated Cardiomyopathy Candidate Phase 1 Study of Healthy Volunteers Under Way; Topline Data Expected in Third Quarter of 2017 Sanofi Payment Received for Global Cardiomyopathy Research Collaboration Strong Cash Position to Further Advance Programs SOUTH SAN FRANCISCO, Calif., March 13, 2017 – MyoKardia, Inc. (Nasdaq: MYOK), a clinical stage biopharmaceutical company pioneering a precision medicine approach for the treatment of heritable cardiovascular diseases, today reported business highlights and financial results for the fourth quarter and year ended December 31, 2016. “The year 2016 saw MyoKardia deepen our leadership, expand our scientific platform and advance our growing clinical pipeline,” said Tassos Gianakakos, chief executive officer. “We enter 2017 with two programs in the clinic aimed at the two most common heritable cardiomyopathies, HCM and DCM, and sufficient cash to fund operations into 2019. Both programs have data reporting out in the third-quarter of this year that we hope will bring us one step closer to helping HCM and DCM patients.” During 2016, the U.S. Food and Drug Administration (FDA) granted Orphan Drug Designation for MYK-461 for the treatment of symptomatic, obstructive hypertrophic cardiomyopathy (oHCM). Topline data from the PIONEER-HCM trial of MYK-461, and the Company’s Phase 1 study of dilated cardiomyopathy (DCM) candidate MYK-491, are expected in the third quarter of 2017. “We are proud of the progress MyoKardia made in 2016 in reaching clinical milestones and broadening our pipeline of novel therapies that target the underlying biomechanical defects of the heart muscle,” said Marc Semigran, M.D., chief medical officer. “As these programs advance in the clinic, we continue to execute on our mission to change the world for patients with serious cardiovascular disease through bold and innovative science.” Upcoming Clinical Milestones • Topline data from the Phase 2 PIONEER trial of MYK-461 in symptomatic oHCM are expected in the third quarter of 2017. • Topline results from the Phase 1 single ascending dose (SAD) study of DCM candidate MYK-491, currently being studied in healthy volunteers, are expected in the third quarter of 2017. • A double-blind, placebo-controlled Phase 2 trial of MYK-461 (named EXPLORER-HCM) in symptomatic oHCM, based on PIONEER data, is planned for the second half of 2017. • The Company plans to expand study of MYK-461 to patients with non-obstructive HCM in a Phase 2 trial planned to start in the second half of 2017. Development and Product Pipeline HCM Program • MyoKardia’s PIONEER study of MYK-461 in symptomatic oHCM patients continues, with topline data expected in the third quarter of 2017. Based on FDA feedback received in a Type C meeting held during 2016, the Company has outlined a path to registration for MYK-461, potentially involving a single Phase 3 pivotal study. The Company confirms that mortality-based efficacy endpoints will not be required for registration, and that improvement in functional capacity and/or clinical symptoms may be suitable endpoints for registration. • PIONEER is providing additional safety data in oHCM patients in a 12-week, outpatient setting. The trial is also studying relationships among disease biomarkers such as contractility, left ventricular outflow tract (LVOT) gradient and potential registrable endpoints of functional capacity (i.e., peak VO2) and clinical symptoms. Reduction of the LVOT gradient has been shown in published studies to improve symptoms, increase functional capacity and reduce the incidence of heart failure and stroke related death in oHCM patients. • The year 2016 saw the completion of three phase 1 programs, studying 86 healthy volunteers and 15 HCM patients, including two with a history of obstruction. The studies together demonstrated the ability of MYK-461 to reduce the excessive cardiac contractility associated with HCM in a dose dependent fashion within a well tolerated dose range. • The Company plans to initiate the Phase 2 EXPLORER trial of MYK-461 in symptomatic oHCM, based on PIONEER data, in the second half of 2017. Additionally, MyoKardia plans to initiate a clinical trial of MYK-461 in non-obstructive HCM patients in the second half of 2017. • MyoKardia announced an exploratory digital health substudy in PIONEER to investigate the potential for a non-invasive investigational wristband to provide information on blood flow abnormalities in oHCM patients.
